--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version
 
GOLDMAN SACHS BANK USA
 200 West Street
 New York, New York 10282-2198
 
CONFIDENTIAL


November 8, 2020
 
Casey’s General Stores, Inc.
PO Box 3001
One S.E. Convenience Blvd.
Ankeny, IA 50021
Attention: Stephen P. Bramlage, Jr., Chief Financial Officer
 
Project Blackshirts
364-Day Bridge Loan Facility Commitment Letter
 
Ladies and Gentlemen:
 
Goldman Sachs Bank USA (“Goldman Sachs” and, together with each other Lender (as
defined in Annex A) that becomes a party to this Commitment Letter as an
additional “Commitment Party” pursuant to Section 3 hereof, collectively, the
“Commitment Parties”, “we” or “us”) is each pleased to confirm the arrangements
under which (i) Goldman Sachs is exclusively authorized by Casey’s General
Stores, Inc. (the “Borrower” or “you”) to act as sole lead arranger, sole
bookrunner and administrative agent in connection with, and (ii) each Commitment
Party commits to provide the financing for, certain transactions described
herein, in each case on the terms set forth in this letter and the attached
Annexes A, B and C hereto (collectively, this “Commitment Letter).
 
You have informed us that the Borrower intends to acquire all of the outstanding
equity interests of a company previously identified to us by you and codenamed
“Blackshirts” (the “Target” and, together with its subsidiaries, the “Acquired
Business”) pursuant to an Equity Purchase Agreement (including the exhibits,
schedules and annexes thereto, collectively the “Acquisition Agreement”) to be
entered into by and among, inter alios, the Borrower, the equity owners of the
Target (the “Sellers”) and the Target (such acquisition, including the
refinancing of existing indebtedness of the Target, if any, the “Acquisition”). 
You have also informed us that the Acquisition and related transaction fees and
expenses are expected to be financed from some or all of the following: (i)
existing liquidity sources, including available cash of the Borrower, (ii)
issuance by the Borrower of senior unsecured notes (the “Notes”) pursuant to one
or more private placements and (iii) the borrowing by the Borrower of loans
under a senior unsecured term loan facility (the “Term Loan Facility”, the loans
thereunder the “Term Loans”) and loans under the Revolving Credit Facility (as
defined below) (such loans thereunder, the “Revolving Loans” and, together with
the Notes and the Term Loans, the “Permanent Financing”) or, to the extent the
Borrower does not issue and borrow the Permanent Financing on or before the time
the Acquisition is consummated, borrowings by the Borrower of loans (the “Bridge
Loans”) under a senior unsecured 364-day bridge loan facility in an aggregate
principal amount up to $100,000,000 (the “Bridge Facility”).
 
In addition, you have advised us that you intend to amend (such amendment, the
“Revolving Amendment”) that certain Credit Agreement dated as of January 11,
2019 among the Borrower, the lenders from time to time party thereto and Royal
Bank of Canada (“RBC”), as administrative agent (as amended, waived,
supplemented or otherwise modified from time to time, the “Existing Revolving
Credit Agreement”), which Amendment shall result in the Borrower having an
unsecured revolving credit facility of up to $450,000,000 or more (the
“Revolving Credit Facility”).
 

--------------------------------------------------------------------------------

The Acquisition, the Permanent Financing, the Bridge Facility, the Revolving
Amendment and the transactions contemplated by or related to the foregoing are
collectively referred to herein as the “Transactions”.
 

1.
Commitments; Titles and Roles.

 
Goldman Sachs is pleased to confirm its agreement to act, and you hereby appoint
Goldman Sachs to act, as (i) sole lead arranger and sole bookrunner (the
“Arranger”) and (ii) administrative agent (the “Administrative Agent”), in each
case for the Bridge Facility.  Goldman Sachs is pleased to commit to provide the
Borrower $100,000,000 of the Bridge Facility; provided that, the aggregate
commitment of the Commitment Parties hereunder shall be automatically reduced
(on a pro rata basis, or allocated between any affiliated Commitment Parties as
they and Goldman Sachs may otherwise determine) at any time on or after the date
hereof as set forth in the section titled “Mandatory Prepayments/Commitment
Reductions” in Annex A hereto.  No other titles will be awarded and no
compensation (other than that expressly contemplated by this Commitment Letter
and the Fee Letter referred to below) will be paid in order to obtain
commitments from Lenders in connection with the Bridge Facility, unless you and
the Arranger shall so agree. Our fees for our commitment and for services
related to the Bridge Facility are set forth in a separate fee letter (the “Fee
Letter”, and together with the Bridge Loan Agreement (as defined in Annex B),
the “Loan Documents”) entered into by the Borrower and Goldman Sachs on the date
hereof.
 

2.
Conditions Precedent.

 
Notwithstanding anything in this Commitment Letter, the Fee Letter, the Loan
Documents or any other letter agreement or other undertaking concerning the
financing of the transactions contemplated hereby to the contrary, the only
conditions to availability of the Bridge Facility on the Closing Date (as
defined in Annex A) are those set forth in Annex B (the “Funding Conditions”);
it being understood that there are no conditions (implied or otherwise) to the
commitments hereunder (including compliance with the terms of the Commitment
Letter, the Fee Letter, the Loan Documents or otherwise) other than the Funding
Conditions (and upon satisfaction or waiver of the Funding Conditions the
funding, if requested by the Borrower, under the Bridge Facility on the Closing
Date shall occur).
 
Notwithstanding anything in this Commitment Letter, the Fee Letter, the Loan
Documents or any other letter agreement or other undertaking concerning the
financing of the transactions contemplated hereby to the contrary, (a) the only
representations the accuracy of which will be a condition to the availability of
the Bridge Facility on the Closing Date will be (i) the representations made by
the Target in the Acquisition Agreement as are material to the interests of the
Lenders and the Commitment Parties (but only to the extent that the Borrower or
its applicable affiliates party to the Acquisition Agreement have the right not
to consummate the Acquisition, or to terminate their obligation to consummate
the Acquisition (or otherwise do not have an obligation to close), under the
Acquisition Agreement as a result of a failure of such representations in the
Acquisition Agreement to be true and correct, after giving effect to any
applicable cure provisions) (the “Acquisition Representations”) and (ii) the
Specified Representations (as defined below), and (b) the terms of the Loan
Documents will be such that they do not impair the availability of the Bridge
Facility on the Closing Date if the Funding Conditions are satisfied (it being
understood that nothing in the preceding clause (a) will be construed to limit
the applicability of the individual Funding Conditions).  As used herein,
“Specified Representations” means representations made by the Borrower in the
Loan Documents relating to incorporation or formation thereof; organizational
power and authority thereof to enter into the Loan Documents; due execution and
delivery thereby and enforceability of the Loan Documents; solvency as of the
Closing Date of the Borrower and its subsidiaries on a consolidated basis after
giving effect to the Transactions (solvency defined in a manner consistent with
Schedule I to Annex B); no conflicts of the Loan Documents with laws in any
material respect, with charter documents, or with agreements of the Borrower
with respect to indebtedness for borrowed money of the Borrower in a committed
or outstanding principal amount in excess of $25 million; the Investment Company
Act; and the use of proceeds will not violate Federal Reserve margin
regulations, the PATRIOT Act, OFAC, FCPA or other anti-terrorism laws.
 
2

--------------------------------------------------------------------------------

3.
Syndication.

 
Goldman Sachs reserves all rights to syndicate the Bridge Facility to the
Lenders (as defined in Annex A), and you acknowledge and agree that the
commencement of syndication shall occur in the discretion of Goldman Sachs. If
Goldman Sachs elects to syndicate the Bridge Facility, then the selection of the
Lenders (a) from the date hereof until 30 days following the date hereof (the
“Initial Syndication Period”), shall be made jointly by Goldman Sachs and the
Borrower and (b) following the Initial Syndication Period, shall be made by
Goldman Sachs in consultation with the Borrower.  Goldman Sachs will lead the
syndication, including determining the timing of all offers to potential
Lenders, any title of agent or similar designations or roles awarded to any
Lender and the acceptance of commitments, the amounts offered, the final
commitment allocations and the compensation provided to each Lender from the
amounts to be paid to the Commitment Parties pursuant to the terms of this
Commitment Letter and the Fee Letter; provided, that (x) during the Initial
Syndication Period, all such determinations shall be made jointly by Goldman
Sachs and the Borrower and (y) following the Initial Syndication Period, such
determinations shall be made by Goldman Sachs in consultation with the Borrower.
In no event shall any portion of the Bridge Facility be syndicated to (i)
certain competitors of the Borrower and its subsidiaries identified in writing
from time to time or (ii) institutions designated in writing by you at any time
on or prior to the date of this Commitment Letter (such competitors and
institutions (including their respective named affiliates designated in writing
from time to time or otherwise clearly identifiable as affiliates solely on the
basis of their name (other than bona fide fixed income investors or debt funds
unless designated in writing on or prior to the date hereof)) collectively, the
“Disqualified Institutions”; provided that any supplementation after the date
hereof under clause (i) or clause (ii) shall not apply retroactively to
disqualify any parties that have previously acquired an assignment or
participation interest in the Bridge Facility). The commitments of Goldman Sachs
hereunder with respect to the Bridge Facility shall be reduced dollar-for-dollar
as and when commitments for the Bridge Facility are received from other Lenders
to the extent that each such Lender which has been selected pursuant to the
syndication process set forth above becomes (i) party to this Commitment Letter
as an additional “Commitment Party” pursuant to a joinder agreement or other
documentation in form and substance reasonably satisfactory to Goldman Sachs and
you (a “Joinder Agreement”) or (ii) party to the Bridge Loan Agreement as a
“Lender” thereunder; provided further, however, with respect to any syndication
(by execution of a Joinder Agreement or the Bridge Loan Agreement) of any
portion of the commitments as set forth above other than to a Lender which
either (x) is a lender under the Revolving Credit Facility or the Borrower has
otherwise approved (such approval not to be unreasonably withheld, delayed or
conditioned) or (y) otherwise is a commercial or investment bank whose long term
senior unsecured debt is rated investment grade both by Moody’s Investor
Services, Inc. (“Moody’s”) and by Standard & Poor’s Ratings Group, a division of
The McGraw Hill Corporation (“S&P”) upon first becoming party to this Commitment
Letter or the Bridge Loan Agreement, the Commitment Parties shall not be
relieved, released or novated from their respective obligations hereunder with
respect to such syndicated portion of their commitments until funding of the
Bridge Loans on the Closing Date has occurred.  The parties agree to cooperate
in good faith to execute and deliver one or more Joinder Agreements promptly
upon the selection of, and allocation of commitments to, the Lenders by Goldman
Sachs in consultation with you, but subject to (to the extent applicable) your
consent, approval and other rights as set forth above.  The Borrower agrees to
use commercially reasonable efforts to ensure that Goldman Sachs’ syndication
efforts benefit from the existing lending relationships of the Borrower and its
subsidiaries and, to the extent practical and appropriate (and not in
contravention of the Acquisition Agreement) of the Acquired Business. To
facilitate an orderly syndication of the Bridge Facility, you agree that, until
the earliest of (x) the termination of the syndication by Goldman Sachs and (y)
60 days following the Closing Date (such earliest date, the “Syndication Date”),
the Borrower will not, and the Borrower will use commercially reasonable efforts
(to the extent not in contravention of the Acquisition Agreement) to ensure that
the Acquired Business will not, syndicate or issue, attempt to syndicate or
issue, announce or authorize the announcement of the syndication or issuance of
any bank or other loan facility or any debt or equity security of the Borrower
or any of its subsidiaries or of the Acquired Business that would reasonably be
expected to materially impair the syndication of the Bridge Facility, including
any renewals or refinancings of any existing bank or other loan facility or debt
security (other than (a) the Bridge Facility, (b) the Permanent Financing and
the Revolving Amendment (each of which shall be syndicated in reasonable
coordination with Goldman Sachs’ syndication of the Bridge Facility), (c)
intercompany indebtedness, (d) commercial paper issuances, (e) deferred purchase
price obligations, capital leases, letters of credit, purchase money and
equipment financings, foreign subsidiary credit facilities, in each case, for
the purposes of financing acquisitions or improvements of, or investments in,
plant, property and equipment or otherwise in the ordinary course, (f) any
offering of equity securities issued pursuant to equity compensation plans or
otherwise undertaken for employee or director compensation purposes, (g)
indebtedness resulting from factoring and/or supply chain financing programs,
and (h) indebtedness incurred prior to the Closing Date by the Target or its
subsidiaries and permitted by the Acquisition Agreement), without the prior
written consent of Goldman Sachs (such consent not to be unreasonably withheld,
conditioned or delayed).
 
3

--------------------------------------------------------------------------------

Until the Syndication Date, the Borrower agrees to reasonably cooperate with
Goldman Sachs, and agrees to use commercially reasonable efforts to cause the
Acquired Business to cooperate with Goldman Sachs (but in all instances subject
to, and not in contravention of, the terms of the Acquisition Agreement), in
connection, in each case to the extent we reasonably request, with (i) the
preparation of one or more customary information packages for the Bridge
Facility regarding the business, operations, and financial projections of the
Borrower and the Acquired Business (collectively, the “Confidential Information
Memorandum”) including, without limitation, information relating to the
Transactions prepared by or on behalf of the Borrower or the Acquired Business
reasonably deemed necessary by Goldman Sachs to complete the syndication of the
Bridge Facility, (ii) using commercially reasonable efforts to obtain, prior to
launch of general syndication, ratings (but no specific rating) of Borrower’s
senior unsecured indebtedness from DBRS Morningstar, Inc. (“Morningstar”),
taking into account the Transactions, (iii) the presentation of one or more
information packages for the Bridge Facility in customary format and content
(collectively, the “Lender Presentation”) for use in meetings and other
communications with prospective Lenders or agents in connection with the
syndication of the Bridge Facility, (iv) arranging for direct contact between
senior management and representatives, with appropriate seniority and expertise,
of the Borrower with prospective Lenders (and the use of commercially reasonable
efforts to ensure direct contact between senior management and representatives,
with appropriate seniority and expertise, of the Acquired Business with
prospective Lenders (but in all instances subject to, and not in contravention
of, the terms of the Acquisition Agreement)) and participation of such persons
in meetings at reasonable times and locations mutually agreed upon and (v)
providing KYC Documentation (as defined in Annex B) reasonably requested by any
anticipated Lender.  Without limiting your obligations to assist with
syndication efforts as set forth herein, it is understood that each Commitment
Party’s commitments hereunder are not subject to or conditioned upon syndication
of, or receipt of commitments in respect of, the Bridge Facility or your
compliance with this Section 3, and notwithstanding anything to the contrary
contained in this Commitment Letter, the Fee Letter or the Loan Documents,
neither the commencement nor completion of the syndication of the Bridge
Facility nor the obtainment of ratings nor your compliance with any other part
of this Section 3 (including, without limitation, the clear market provision
above) shall constitute a condition to the availability of the Bridge Facility
on the Closing Date or at any time thereafter.  It is also understood that the
Borrower will not be required to provide any information to the extent that the
provision thereof would, in the Borrower’s good faith opinion, violate (i) any
attorney-client privilege (or result in the loss thereof), (ii) law, rule or
regulation applicable to the Borrower, the Acquired Business or your or their
respective affiliates or (iii) any obligation of confidentiality from a third
party binding on you, the Acquired Business or your or their respective
affiliates (so long as (x) such confidentiality obligation was not entered into
in contemplation of the Transactions, (y) you use commercially reasonable
efforts to obtain a waiver of such confidentiality obligation and (z) to the
extent permitted by any such obligation, you provide the Commitment Parties
notice of the existence of such confidentiality obligation).  The Borrower will
be solely responsible for the contents of any such Confidential Information
Memorandum and Lender Presentation (in each case, solely to the extent provided
to you for review a reasonable period of time prior to, and approved by you for,
distribution, and other than, in each case, any information contained therein
that has been provided for inclusion therein by the Commitment Parties solely to
the extent such information relates to the Commitment Parties) and all other
information, documentation or materials delivered by or on behalf of you to the
Commitment Parties in connection therewith (collectively, the “Information”) and
acknowledges that the Commitment Parties will be using and relying upon the
Information without independent verification thereof.  The Borrower agrees that
Information regarding the Bridge Facility and Information provided by the
Borrower, the Acquired Business or their respective representatives to any
Commitment Party in connection with the Bridge Facility (including, without
limitation, draft and execution versions of the Loan Documents, the Confidential
Information Memorandum, the Lender Presentation, publicly filed financial
statements, and draft or final offering materials relating to contemporaneous or
prior securities issuances by the Borrower or the Acquired Business) may be
disseminated to potential Lenders and other persons through one or more internet
sites (including an IntraLinks, SyndTrak or other electronic workspace (the
“Platform”)) created for purposes of syndicating the Bridge Facility or
otherwise, in accordance with Goldman Sachs’ standard syndication practices, and
you acknowledge that no Commitment Party nor any of its affiliates will be
responsible or liable to you or any other person or entity for damages arising
from the use by others of any Information or other materials obtained on the
Platform, except to the extent such damages have resulted from the willful
misconduct, bad faith or gross negligence of such Commitment Party or its
affiliates (as determined by a court of competent jurisdiction in a final and
non-appealable judgment).
 
4

--------------------------------------------------------------------------------

The Borrower acknowledges that certain of the Lenders may be “public side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower, the Acquired Business or their
respective affiliates or any of their respective securities) (each, a “Public
Lender”).  At the request of Goldman Sachs, the Borrower agrees to assist
Goldman Sachs with the preparation of an additional version of the Confidential
Information Memorandum and the Lender Presentation to be used by Public Lenders
that does not contain material non-public information concerning the Borrower,
the Acquired Business, or their respective affiliates or securities (with
respect to information about the Acquired Business and its affiliates, to the
Borrower’s knowledge).  The information to be included in any such additional
version of the Confidential Information Memorandum will be substantially
consistent with the information included in any offering memorandum for the
offering for the Notes (if any).  It is understood that in connection with your
assistance described above, you will provide a customary authorization letter to
Goldman Sachs authorizing the distribution of the Information to prospective
Lenders and containing a representation to the Commitment Parties, in the case
of the public-side version, provided such materials have been provided to you
for review for a reasonable period of time, that such Information does not
include material non-public information about the Borrower, the Acquired
Business, or their respective affiliates or their respective securities.  In
addition, the Borrower will clearly designate as such Information provided to
any Commitment Party by or on behalf of the Borrower or the Acquired Business
which is suitable to make available to Public Lenders.  The Borrower
acknowledges and agrees that the following documents may be distributed to all
Lenders (including Public Lenders) (unless the Borrower promptly notifies
Goldman Sachs in writing (including by email) within a reasonable time prior to
their intended distribution (after you have been given a reasonable opportunity
to review such documents) that any such document should only be distributed to
prospective private Lenders): (a) drafts and final versions of the Bridge Loan
Agreement and notes (if any); (b) administrative materials prepared by Goldman
Sachs for prospective Lenders (such as a lender meeting invitation, allocations
and funding and closing memoranda); and (c) term sheets and notification of
changes in the terms of the Bridge Facility.
 
5

--------------------------------------------------------------------------------

4.
Information.

 
The Borrower represents and covenants that (i) all written or formally presented
factual Information (other than projections and other forward-looking materials
and information of a general economic or industry specific nature) provided
directly or indirectly by the Acquired Business or the Borrower to the
Commitment Parties or the Lenders in connection with the Transactions is and
will be when furnished, when taken as a whole, complete and correct in all
material respects and does not and will not contain when furnished, when taken
as a whole, any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein not materially
misleading in the light of the circumstances under which such statements are
made (in each case after giving effect to all supplements and updates provided
thereto); provided, that such representation and covenant with respect to the
Acquired Business and its representatives is made solely to the Borrower’s
knowledge; and (ii) the projections and other forward-looking information that
have been or will be made available to the Commitment Parties or the Lenders by
or on behalf of the Acquired Business or the Borrower in connection with the
Transactions have been and will be prepared in good faith based upon assumptions
that are believed by the Borrower to be reasonable at the time such financial
projections are furnished to the Commitment Parties, it being understood and
agreed that projections and other forward-looking information are as to future
events and are not to be viewed as facts, are subject to significant
uncertainties and contingencies, many of which are out of the Borrower or
Acquired Business’ control, that no assurance can be given that any particular
projections will be realized and that actual results during the period or
periods covered by such projections may differ significantly from the projected
results and such differences may be material.  You agree that if at any time
prior to the later of (a) the Closing Date and (b) the Syndication Date, any of
the representations of the preceding sentence would be incorrect in any material
respect (solely to your knowledge insofar as it applies to the information
concerning the Acquired Business) if the Information and projections were being
furnished, and such representations were being made, at such time, then you will
promptly supplement, or cause to be supplemented (or with respect to the
Acquired Business, use commercially reasonable efforts to cause the Acquired
Business to supplement), the Information and projections so that such
representations will be correct in all material respects in the light of the
circumstances under which such statements are made (solely to your knowledge
insofar as it applies to information regarding the Acquired Business) provided,
that solely with respect to clause (ii) of the preceding sentence, the Borrower
shall not be required to supplement (or with respect to the Acquired Business,
use commercially reasonable efforts to cause the Acquired Business to
supplement) the projections unless the Borrower obtains knowledge that the
projections were not prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time such financial projections were
originally furnished to the Commitment Parties.  In arranging and syndicating
the Bridge Facility, we will be entitled to use and rely on the Information and
the projections without responsibility for independent verification thereof.  We
have no obligation to conduct any independent evaluation or appraisal of the
assets or liabilities of you, the Acquired Business or any other party or to
advise or opine on any related solvency issues.  Notwithstanding the foregoing,
it is understood that each Commitment Party’s commitments hereunder are not
subject to or conditioned upon the accuracy of the representations set forth in
this Section 4, and notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letter, the accuracy of such representations shall
not constitute a condition to the availability of the Bridge Facility on the
Closing Date or at any time thereafter.
 
6

--------------------------------------------------------------------------------

5.
Indemnification and Related Matters.

 
In connection with arrangements such as this, it is our firm’s policy to receive
indemnification. If any Commitment Party becomes involved in any capacity in any
action, proceeding or investigation brought by or against any person, including
shareholders, partners, members or other equity holders of the Borrower or the
Acquired Business in connection with or as a result of either this arrangement
or any matter referred to in this Commitment Letter or the Fee Letter (together,
the “Letters”), the Borrower agrees to periodically reimburse such Commitment
Party upon written demand (together with customary documentation in reasonable
detail) for its reasonable documented out-of-pocket legal and other
out-of-pocket expenses (including the cost of any investigation and preparation)
incurred in connection therewith (provided that any legal expenses shall be
limited to one counsel for all Commitment Parties taken as a whole and if
reasonably necessary, a single local counsel for all Commitment Parties taken as
a whole in each relevant jurisdiction (which may be a single local counsel
acting in multiple jurisdictions) and, solely in the case of an actual or
perceived conflict of interest between Commitment Parties where the Commitment
Parties affected by such conflict inform you of such conflict, one additional
counsel in each relevant jurisdiction to each group of affected Commitment Party
similarly situated taken as a whole).  The Borrower also agrees to indemnify and
hold such Commitment Party harmless against any and all losses, claims, damages
or liabilities to any such person to the extent in connection with or as a
result of either this arrangement or any matter referred to in the Letters
(whether or not such investigation, litigation, claim or proceeding is brought
by you, your equity holders or creditors or a protected person and whether or
not any such protected person is otherwise a party thereto).  Borrower’s
obligation to indemnify or reimburse any Committed Party or Related Committed
Party under either sentence above shall not apply to the extent that the
applicable cost, expense, loss, claim, damage or liability (a) has been found by
a final, non-appealable judgment of a court of competent jurisdiction to have
resulted from (x) the gross negligence, bad faith or willful misconduct of such
Commitment Party or any Related Commitment Party thereof or (y) a material
breach of the obligations of such Commitment Party or any Related Commitment
Party thereof under this Commitment Letter; or (b) arises from any dispute among
Commitment Parties or any Related Commitment Parties of the foregoing other than
any claims against Goldman Sachs in its capacity or in fulfilling its role as an
agent or arranger role with respect to the Bridge Facility and other than any
claims arising out of any act or omission on the part of the Borrower or its
affiliates or the Acquired Business.  If for any reason the foregoing
indemnification is unavailable to such Commitment Party or insufficient to hold
it harmless to the extent required by the foregoing, then the Borrower will
contribute to the amount paid or payable by such Commitment Party as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of (i) the Borrower and the Acquired
Business and their respective affiliates, shareholders, partners, members or
other equity holders on the one hand and (ii) such Commitment Party on the other
hand in the matters contemplated by the Letters as well as the relative fault of
(i) the Borrower and the Acquired Business and their respective affiliates,
shareholders, partners, members or other equity holders on the one hand and (ii)
such Commitment Party with respect to such loss, claim, damage or liability and
any other relevant equitable considerations.  The reimbursement, indemnity and
contribution obligations of the Borrower under this paragraph will be in
addition to any liability which the Borrower may otherwise have, will extend
upon the same terms and conditions to any affiliate of such Commitment Party and
the partners, members, directors, agents, employees and controlling persons (if
any), as the case may be, of such Commitment Party and any such affiliate, and
will be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Borrower, such Commitment Party, any such
affiliate and any such person.  The Borrower also agrees that neither any
indemnified party nor any of such affiliates, partners, members, directors,
agents, employees or controlling persons will have any liability to the Borrower
or any person asserting claims on behalf of or in right of the Borrower or any
other person in connection with or as a result of either this arrangement or any
matter referred to in the Letters, except in the case of the Borrower to the
extent that any losses, claims, damages, liabilities or expenses incurred by the
Borrower or its affiliates, shareholders, partners or other equity holders have
been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such indemnified party or a material breach of the obligations of
such indemnified party; provided, however, that in no event will such
indemnified party or such other parties have any liability for any indirect,
consequential, special or punitive damages in connection with or as a result of
such indemnified party’s or such other parties’ activities related to the
Letters.  Neither the Borrower nor any of its affiliates will be responsible or
liable to the Commitment Parties or any other person or entity for any indirect,
special, punitive or consequential damages that may be alleged as a result of
the Acquisition, this Commitment Letter, the Fee Letter, the Bridge Facility,
the Transactions or any related transaction contemplated hereby or thereby or
any use or intended use of the proceeds of the Bridge Facility; provided, that
nothing in this sentence shall limit your indemnity and reimbursement
obligations set forth in this Section 5 with respect to any action, proceeding
or investigation brought against any Commitment Party.  The provisions of this
Section 5 will survive any termination or completion of the arrangement provided
by the Letters.
 
7

--------------------------------------------------------------------------------

For purposes hereof, a “Related Commitment Party” of a Commitment Party means
(a) any controlling person or controlled affiliate of such Commitment Party, (b)
the respective directors, officers, or employees of such Commitment Party or any
of its controlling persons or controlled affiliates and (c) the respective
agents of such Commitment Party or any of its controlling persons or controlled
affiliates, in the case of this clause (c), acting at the instructions of such
Commitment Party, controlling person or such controlled affiliate; provided that
each reference to a controlled affiliate or controlling person in this sentence
pertains to a controlled affiliate or controlling person involved in the
negotiation or syndication of this Commitment Letter and the Bridge Facility.
 

6.
Assignments.

 
This Commitment Letter may not be assigned by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent will be null and void), is intended to be solely for the benefit of the
Commitment Parties and the other parties hereto and, except as set forth in
Section 5 hereto, is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto.  Each Commitment
Party may assign its commitments and agreements hereunder, in whole or in part
(i) to any of its affiliates; provided, that such assigning Commitment Party
shall not be released from that portion of its commitments and agreements that
has been so assigned unless the applicable assignee affiliate is Goldman Sachs
or another Commitment Party, and (ii) in the case of assignments by Goldman
Sachs, to any additional “Commitment Parties” who become party to this
Commitment Letter pursuant to a Joinder Agreement or other documentation
reasonably satisfactory to Goldman Sachs and the Borrower as provided for in
Section 3 above, and upon any such assignment pursuant to this clause (ii),
Goldman Sachs will (only to the extent permitted in Section 3 above), be
released from that portion of its commitments and agreements that has been so
assigned.  If any reduction of the commitments of the Commitment Parties is
required under the terms hereof, Commitment Parties which are affiliated with
each other may allocate such reduction of commitments between themselves as such
affiliated Commitment Parties may agree, provided that such allocation shall not
change the combined commitment reduction required under the terms hereof with
respect to such affiliated Commitment Parties.  Neither this Commitment Letter
nor the Fee Letter may be amended or any term or provision hereof or thereof
waived or otherwise modified except by an instrument in writing signed by each
of the parties hereto or thereto, as applicable, and any term or provision
hereof or thereof may be amended or waived only by a written agreement executed
and delivered by all parties hereto or thereto.
 
8

--------------------------------------------------------------------------------

7.
Confidentiality.

 
Please note that this Commitment Letter and the Fee Letter (including the terms
thereof) are exclusively for the information of the Borrower and may not be
disclosed by you to any other person without our prior written consent except,
after providing written notice to the Commitment Parties (to the extent
practicable and not prohibited by applicable law), pursuant to a subpoena or
order issued by a court of competent jurisdiction or by a judicial,
administrative or legislative body or committee; provided that we hereby consent
to your disclosure of (i) this Commitment Letter, the Fee Letter and such
communications and discussions to the Borrower’s and its affiliates’ respective
officers, directors, employees and advisors (including legal counsel,
independent auditors and other experts or agents) who are directly involved in
the consideration of the Transactions (including in connection with providing
accounting and tax advice to the Borrower and its affiliates) on a confidential
basis, (ii) this Commitment Letter, the Fee Letter or the information contained
herein and therein to the Sellers, the Target and its officers, directors,
employees, agents and advisors (including legal counsel, independent auditors
and other experts or agents) in connection with the Transactions, who are
directly involved in the consideration of the Transactions on a confidential
basis (provided that any disclosure of the Fee Letter or its terms or substance
to the Sellers, the Target or its officers, directors, employees, agents and
advisors shall be redacted in a manner reasonably satisfactory to Goldman Sachs
or its counsel), (iii) this Commitment Letter and the Fee Letter as required by
applicable law or compulsory legal process (in which case you agree to inform us
promptly thereof to the extent practicable and not prohibited by applicable
law), (iv) following your acceptance of the provisions hereof and return of an
executed counterpart of this Commitment Letter to the Commitment Parties as
provided below, you may file a copy of any portion of this Commitment Letter
(but not the Fee Letter other than the existence thereof) in any public record
in which you are required by law or regulation on the advice of your counsel to
file it, (v) the aggregate fee amounts contained in the Fee Letter as part of
projections, pro forma information or a generic disclosure of aggregate sources
and uses related to aggregate compensation amounts related to the Transactions
to the extent customary or required in offering and marketing materials for the
Bridge Facility, Notes (if any) or in any public filing relating to the
Transactions, in each case in a manner which does not disclose the fees payable
pursuant to the Fee Letter (except in the aggregate), (vi) this Commitment
Letter and the information contained herein and the Fee Letter in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Commitment Letter, Fee Letter or the transactions contemplated
thereby or enforcement thereof or hereof, (vii) the information contained in
Annex A, in any prospectus or other offering memorandum relating to the Notes,
if any, (viii) the information contained in Annex A to Moody’s and S&P; provided
that such information is supplied to Moody’s and S&P only on a confidential
basis, (ix) the existence and contents of this Commitment Letter (but not the
Fee Letter), following your execution hereof, to potential Lenders in connection
with the Transactions to the extent you notify such persons of their obligations
to keep such material confidential, and (x) any such information to the extent
that it becomes publicly available other than in violation of this Commitment
Letter.
 
9

--------------------------------------------------------------------------------

Each Commitment Party will treat as confidential all information provided to it
by or on behalf of the Borrower or the Acquired Business or any of your or its
subsidiaries or affiliates, and shall not disclose such information to any third
party or circulate or refer publicly to such information without the Borrower’s
prior written consent; provided, however, that nothing herein will prevent each
Commitment Party from disclosing any such information (a) pursuant to the order
of any court or administrative agency, or otherwise as required by applicable
law or compulsory legal process (in which case such person agrees to inform you
promptly thereof to the extent not prohibited by law), (b) upon the request or
demand of any regulatory authority purporting to have jurisdiction over such
person or any of its affiliates, (c) to the extent that such information is
publicly available or becomes publicly available other than by reason of
improper disclosure by such person or any of its Related Commitment Parties (as
hereinafter defined), (d) to such person’s affiliates and their respective
officers, directors, partners, members, employees, legal counsel, independent
auditors and other experts or agents who need to know such information and on a
confidential basis and who have agreed to treat such information confidentially,
(e) to potential and prospective Lenders, participants and any direct or
indirect contractual counterparties to any swap or derivative transaction
relating to the Borrower or its obligations under the Bridge Facility, in each
case, who have agreed to keep such information confidential on terms not less
favorable than the provisions hereof in accordance with the standard syndication
processes of Goldman Sachs or customary market standards for the dissemination
of such type of information, (f) to Moody’s and S&P and other rating agencies or
to market data collectors as reasonably determined by the Commitment Parties;
provided that such information is limited to Annex A and is supplied only on a
confidential basis, (g) to market data collectors, similar services providers to
the lending industry, and service providers to the Commitment Parties and the
Lenders in connection with the administration and management of the Bridge
Facility; provided that such information is limited to the existence of this
Commitment Letter and customary marketing information about the Bridge Facility
and not so disclosed prior to your execution and return hereof, (h) received by
such person on a non-confidential basis from a source (other than you, the
Acquired Business or any of your or their affiliates, advisors, members,
directors, employees, agents or other representatives) not known by such person
to be prohibited from disclosing such information to such person by a legal,
contractual or fiduciary obligation, (i) to the extent that such information was
already lawfully in the Commitment Parties’ possession on a non-confidential
basis or is independently developed by the Commitment Parties, (j) for purposes
of establishing a “due diligence” defense or (k) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Commitment Letter, Fee Letter or the transactions contemplated hereby or thereby
or enforcement thereof or hereof.  The Commitment Parties’ obligation under this
provision shall remain in effect until the earlier of (i) two years from the
date hereof and (ii) the execution and delivery of the Bridge Loan Agreement by
the parties thereto, at which time any confidentiality undertaking in the Bridge
Loan Agreement shall supersede the provisions in this paragraph.
 

8.
Absence of Fiduciary Relationship; Affiliates; Etc.

 
As you know, the Commitment Parties (together with their respective affiliates,
the “Affiliated Parties”) are full service financial institutions engaged,
either directly or through their respective affiliates, in a broad array of
activities, including commercial and investment banking, financial advisory,
market making and trading, investment management (both public and private
investing), investment research, principal investment, financial planning,
benefits counseling, risk management, hedging, financing, brokerage and other
financial and non-financial activities and services globally.  In the ordinary
course of their various business activities, the Affiliated Parties and funds or
other entities in which the Affiliated Parties invest or with which they
co-invest, may at any time purchase, sell, hold or vote long or short positions
and investments in securities, derivatives, loans, commodities, currencies,
credit default swaps and other financial instruments for their own account and
for the accounts of their customers.  In addition, the Affiliated Parties may at
any time communicate independent recommendations and/or publish or express
independent research views in respect of such assets, securities or
instruments.  Any of the aforementioned activities may involve or relate to
assets, securities and/or instruments of the Borrower, the Acquired Business
and/or other entities and persons which may (i) be involved in transactions
arising from or relating to the arrangement contemplated by this Commitment
Letter or (ii) have other relationships with the Borrower or its affiliates.  In
addition, the Affiliated Parties may provide investment banking, commercial
banking, underwriting and financial advisory services to such other entities and
persons.  The arrangement contemplated by this Commitment Letter may have a
direct or indirect impact on the investments, securities or instruments referred
to in this paragraph, and employees working on the financing contemplated hereby
may have been involved in originating certain of such investments and those
employees may receive credit internally therefor.  Although the Affiliated
Parties in the course of such other activities and relationships may acquire
information about the transaction contemplated by this Commitment Letter or
other entities and persons which may be the subject of the financing
contemplated by this Commitment Letter, the Affiliated Parties shall have no
obligation to disclose such information, or the fact that the Affiliated Parties
are in possession of such information, to the Borrower or to use such
information on the Borrower’s behalf.
 
10

--------------------------------------------------------------------------------

Consistent with the Affiliated Parties’ policies to hold in confidence the
affairs of their customers, the Affiliated Parties will not furnish confidential
information obtained from or on behalf of you in connection with the
transactions contemplated by this Commitment Letter to any of their other
customers.  Furthermore, you acknowledge that neither Affiliated Party nor any
of their respective affiliates has an obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained or that may be obtained by them from any other
person.
 
The Affiliated Parties may have economic interests that conflict with those of
the Borrower, its equity holders and/or its affiliates.  You agree that each
Affiliated Party will act under this Commitment Letter as an independent
contractor and that nothing in this Commitment Letter or the Fee Letter or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Affiliated Party and the
Borrower, its equity holders or its affiliates with respect to the transactions
contemplated hereby. You acknowledge and agree that the transactions
contemplated by this Commitment Letter and the Fee Letter (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Affiliated Parties, on the one hand, and the
Borrower, on the other, and in connection therewith and with the process leading
thereto, (i) the Affiliated Parties have not assumed an advisory or fiduciary
responsibility in favor of the Borrower, its equity holders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Affiliated Party has advised, is currently advising or will
advise the Borrower, its equity holders or its affiliates on other matters) or
any other obligation to the Borrower except the obligations expressly set forth
in this Commitment Letter and the Fee Letter and (ii) each Affiliated Party is
acting solely as a principal and not as the agent or fiduciary of the Borrower,
its management, equity holders, affiliates, creditors or any other person.  The
Borrower acknowledges and agrees that the Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Affiliated Party (x) has rendered advisory services of any
nature or respect (other than as financial advisor to the Borrower or one of its
affiliates (in such capacity, the “Financial Advisor”) in connection with the
Acquisition), or (y) owes a fiduciary or similar duty to the Borrower, in
connection with such transactions or the process leading thereto.  Each of the
parties hereto agree to such retention of the Financial Advisor, and further
agree not to assert any claim it might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from, on the one
hand, the engagement of the Financial Advisor and, on the other hand, our and
our affiliates’ relationships with you as described and referred to herein.  In
addition, Goldman Sachs may employ the services of its affiliates in providing
services and/or performing its or their obligations hereunder and may exchange
with such affiliates information concerning the Borrower, the Acquired Business
and other companies that may be the subject of this arrangement, and such
affiliates will be entitled to the benefits afforded to Goldman Sachs
hereunder.  Goldman Sachs or its affiliates are, or may at any time be a lender
under one or more existing credit facilities of the Borrower (and/or of its
subsidiaries) (in such capacity, an “Existing Lender”).  The Borrower further
acknowledges and agrees for itself and its subsidiaries that any such Existing
Lender (a) will be acting for its own account as principal in connection with
such existing credit facilities, (b) will be under no obligation or duty as a
result of Goldman Sachs’ role in connection with the transactions contemplated
by this Commitment Letter or otherwise to take any action or refrain from taking
any action (including with respect to voting for or against any requested
amendments), or exercising any rights or remedies, that each Existing Lender may
be entitled to take or exercise in respect of such existing credit facilities
and (c) may manage its exposure to such existing credit facilities without
regard to Goldman Sachs’ role hereunder.  In addition, please note that the
Affiliated Parties do not provide accounting, tax or legal advice.
 
11

--------------------------------------------------------------------------------

9.
Miscellaneous.

 
The Commitment Parties’ commitments and agreements hereunder will terminate upon
the first to occur of (i) the execution and delivery of the Bridge Loan
Agreement by each of the parties thereto, (ii) the consummation of the
Acquisition without using the Bridge Loans, (iii) the termination of the
Borrower’s obligation to consummate the Acquisition pursuant to the Acquisition
Agreement, and (iv) 5:00 pm (Central Standard Time) on February 8, 2021;
provided that, to the extent the Expiration Date (as defined in the Acquisition
Agreement) is extended to a date (the “Extended Date”) that is on or prior to
August 5, 2021 in accordance with the definition of “Expiration Date” in the
Acquisition Agreement (in the form last provided to the Arranger prior to its
execution hereof), the date referred to in this clause (iv) shall, upon notice
of such extension to the Arranger from the Borrower, be automatically extended
to such Extended Date (the earliest time and date in clauses (ii) through (iv)
being the “Commitment Termination Date”).
 
The provisions set forth under Sections 3, 4, 5, 7 and 8 hereof (other than any
provision herein that expressly terminates upon execution of the Bridge Loan
Agreement) and this Section 9 hereof and the provisions of the Fee Letter will
remain in full force and effect regardless of whether the Bridge Loan Agreement
is executed and delivered; provided that your obligations under Section 5 shall
automatically be superseded and replaced (to the extent covered) by the
corresponding provisions of the Bridge Loan Agreement upon the effectiveness
thereof.  The provisions set forth in the Fee Letter and under Sections 5, 7 and
8 hereof and this Section 9 will remain in full force and effect notwithstanding
the expiration or termination of this Commitment Letter or the Commitment
Parties’ respective commitments and agreements hereunder.
 
Each party hereto agrees that any suit or proceeding arising in respect of this
Commitment Letter or the Commitment Parties’ commitments or agreements hereunder
or the Fee Letter will be tried exclusively in the U.S. District Court for the
Southern District of New York or, if that court does not have subject matter
jurisdiction, in any state court located in the City and County of New York (and
in each case appellate courts therefrom), and each party hereby submits to the
exclusive jurisdiction of, and to venue in, such court.  Any right to trial by
jury with respect to any action or proceeding arising in connection with or as a
result of either the Commitment Parties’ commitments or agreements or any matter
referred to in this Commitment Letter or the Fee Letter is hereby waived by the
parties hereto.  Each party hereto agrees that a final judgment in any such
action or proceeding may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Service of any process,
summons, notice or document by registered mail or overnight courier addressed to
any of the parties hereto at the addresses above shall be effective service of
process against such party for any suit, action or proceeding brought in any
such court.  This Commitment Letter and the Fee Letter will be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws, provided, that (i) the interpretation of the
definition of Acquired Business Material Adverse Effect (as defined in Annex B)
and whether or not an Acquired Business Material Adverse Effect has occurred,
(ii) the determination of the accuracy of any Acquisition Representations and
whether as a result of any inaccuracy thereof the Borrower or its affiliates
have the right to terminate their respective obligation to consummate the
Acquisition under the Acquisition Agreement, or to decline to consummate the
Acquisition pursuant to the Acquisition Agreement and (iii) the determination of
whether the Acquisition has been consummated in accordance with the terms of the
Acquisition Agreement, in each case, shall be governed by, and construed and
interpreted solely in accordance with, the laws of the State of Delaware without
giving effect to conflicts of laws principles that would result in the
application of the law of any other state.
 
12

--------------------------------------------------------------------------------

Each of the Commitment Parties hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) each Commitment Party and each Lender
may be required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow each Commitment Party and such Lender to
identify the Borrower in accordance with the Patriot Act.  This notice is given
in accordance with the requirements of the Patriot Act and is effective for each
Commitment Party and each Lender.
 
This Commitment Letter may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
Commitment Letter by electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. The words “execution,” “signed,”
“signature,” and words of like import in this Commitment Letter shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
This Commitment Letter and the Fee Letter are the only agreements that have been
entered into among the parties hereto with respect to the Bridge Facility and
set forth the entire understanding of the parties with respect thereto and
supersede any prior written or oral agreements among the parties hereto with
respect to the Bridge Facility.
 
Each of the parties hereto agree that this Commitment Letter is a binding and
enforceable agreement with respect to subject matter contained herein, including
an agreement to negotiate in good faith the Bridge Loan Agreement by the parties
hereto in a manner consistent with this Commitment Letter, it being acknowledged
and agreed that the commitments provided hereunder by the Commitment Parties are
only subject to the Funding Conditions.
 
Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties this Commitment Letter, together
with the Fee Letter, executed by you and a copy of the Acquisition Agreement
executed by each of the parties thereto, prior to 11:59 p.m. (New York City
time) on November 9, 2020, whereupon this Commitment Letter and the Fee Letter
will become binding agreements between us.  If this Commitment Letter and the
Fee Letter have not been signed and returned together with a copy of the
executed Acquisition Agreement as described in the preceding sentence by such
earlier time, this offer will terminate at such time.  We look forward to
working with you on this transaction.
 
[Remainder of page intentionally left blank]


13

--------------------------------------------------------------------------------

 
Very truly yours,
 
GOLDMAN SACHS BANK USA
 
By:
/s/ Thomas Manning

   
Name: Thomas Manning
   
Title: Authorized Signatory



Signature Page to Commitment Letter



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS OF THE DATE FIRST WRITTEN ABOVE:
 
CASEY’S GENERAL STORES, INC.
     
By:
/s/ Brian J. Johnson
 
Name:
Brian J. Johnson
 
Title:
Senior Vice President, Investor Relations and Business Development, Assistant
Secretary
 



Signature Page to Commitment Letter



--------------------------------------------------------------------------------

ANNEX A
 
Project Blackshirts
Summary of the Bridge Facility
 
Certain capitalized terms used herein are defined in the Commitment Letter.
 

Borrower:
Casey’s General Stores, Inc. (the “Borrower”).

 

Guarantors:
None.

 

Purpose/Use of Proceeds:
The proceeds of the Bridge Facility will be used (i) to fund, in part, the
Acquisition and (ii) to pay fees and expenses related to the Transactions.

 

Sole Lead Arranger and Sole Bookrunner:
Goldman Sachs Bank USA (“Goldman Sachs”, in its capacities as Sole Lead Arranger
and Sole Bookrunner, the “Arranger”).

 

Administrative Agent:
Goldman Sachs (in its capacity as Administrative Agent, the “Administrative
Agent”).

 

Lenders:
Goldman Sachs and/or other financial institutions (other than Disqualified
Institutions) selected in accordance with Section 3 of the Commitment Letter
(each, a “Lender” and, collectively, the “Lenders”).

 

Amount of Bridge Loans:
A $100,000,000 senior unsecured term loan facility (the “Bridge Facility” and
the loans thereunder, the “Bridge Loans”) less, the amount of any applicable
reduction to the commitments (the “Commitments”) under the Bridge Facility on or
prior to the Closing Date as set forth under the heading “Mandatory
Prepayments/Commitment Reductions” below.

 

Availability:
One drawing may be made under the Bridge Facility on the Closing Date.

 

Maturity:
The Bridge Loans will mature and be payable in full on the date that is 364 days
after the Closing Date.  No amortization will be required with respect to the
Bridge Facility.

 

Closing Date:
The date on or before the Commitment Termination Date on which the borrowing
under the Bridge Facility is made and the Acquisition is consummated (the
“Closing Date”).

 

Interest Rate:
All amounts outstanding under the Bridge Facility will bear interest, at the
Borrower’s option, as follows:

 


(a)
at the Base Rate plus the Applicable Margin; or

 

--------------------------------------------------------------------------------


(b)
at the reserve adjusted Eurodollar Rate plus the Applicable Margin.

 
As used herein, the terms “Base Rate” and “reserve adjusted Eurodollar Rate”
will have meanings customary and appropriate for financings of this type, and
the basis for calculating accrued interest and the interest periods for loans
bearing interest at the reserve adjusted Eurodollar Rate will be customary and
appropriate for financings of this type.  In no event shall the Base Rate be
less than the sum of (i) the one-month reserve adjusted Eurodollar Rate (after
giving effect to a reserve adjusted Eurodollar Rate “floor” of 1.00%) plus (ii)
the difference between the applicable stated margin for reserve adjusted
Eurodollar Rate loans and the applicable stated margin for Base Rate loans.
 
“Applicable Margin” means a percentage per annum determined in accordance with
the pricing grid below:
 
Applicable Margin
 
Base Rate Loans
Eurodollar Rate Loans
Closing Date through 89 days after Closing Date
150 bps
250 bps
90 days after Closing Date through 179 days after Closing Date
200 bps
300 bps
180 days after Closing Date through 269 days after Closing Date
250 bps
350 bps
270 days after Closing Date and thereafter
300 bps
400 bps



Notwithstanding the foregoing, if any principal, interest, fee or other amount
payable by the Borrower under the Bridge Facility is not paid when due, then
such overdue amount shall accrue interest at a rate equal to the rate then
applicable thereto, or otherwise at a rate equal to the rate then applicable to
loans bearing interest at the rate determined by reference to the Base Rate, in
each case, plus an additional 2% per annum.  Such interest will be payable on
demand.
 

Interest Payments:
Quarterly for loans bearing interest with reference to the Base Rate; except as
set forth below, on the last day of selected interest periods (which will be
one, two, three and six months or such other period that is 12 months or less
requested by the Borrower and agreed to by all Lenders) for loans bearing
interest with reference to the reserve adjusted Eurodollar Rate (and at the end
of every three months, in the case of interest periods of longer than three
months); and upon prepayment, in each case payable in arrears and computed on
the basis of a 360-day year (365/366-day year with respect to loans bearing
interest with reference to the Base Rate).

 

Commitment Fees:
Commitment fees (“Commitment Fees”) equal to 0.50% times the daily average
undrawn Commitments will accrue during the period commencing on the later of (i)
the date (the “Commitment Fee Start Date”) that is 90 days after the date of the
Commitment Letter and (ii) the date of execution of the Bridge Loan Agreement
and ending on the date of termination of the Commitments (including upon the
Closing Date), payable to the Lenders upon the termination of the Commitments.

 
2

--------------------------------------------------------------------------------

Duration Fees:
Duration Fees in amounts equal to the percentage, determined in accordance with
the grid below, of the principal amount of the Bridge Loan of each Lender
outstanding at the close of business, New York City time, on each date set forth
in the grid below, payable to the Lenders on each such date:

 
Duration Fees
90 days after the Closing Date
180 days after the Closing Date
270 days after the Closing Date
0.75%
1.00%
1.25%




Voluntary Prepayments/Commitment Reductions:
The Bridge Facility may be voluntarily prepaid and the Commitments thereunder
may be reduced by the Borrower, in whole or in part without premium or penalty;
provided that Bridge Loans bearing interest with reference to the reserve
adjusted Eurodollar Rate will be prepayable only on the last day of the related
interest period unless the Borrower pays any related breakage costs.  Voluntary
prepayments of the Bridge Loans may not be reborrowed.

 

Mandatory Prepayments/Commitment Reductions:
The following amounts shall be applied to prepay the Bridge Loans (and, prior to
the Closing Date, the Commitments of the Lenders, pursuant to the Commitment
Letter and the Bridge Loan Agreement, shall be automatically and permanently
reduced by such amounts) as set forth below (it being understood that the
following shall not include amounts received by the Target and its subsidiaries
prior to becoming subsidiaries of the Borrower on the Closing Date):

 
(a)  100% of the net cash proceeds (including into escrow) of any sale or
issuance of debt securities (including the Notes, if any) or any incurrence or
borrowing of other indebtedness for borrowed money (other than as described in
clause (b) below and Excluded Debt (as defined below)), or issuance of any
equity securities or equity-linked securities (other than any such issuances
pursuant to employee stock plans or other benefit or employee or director
incentive arrangements), in each case on or after the date of the Commitment
Letter, by the Borrower or any of its subsidiaries;
 
3

--------------------------------------------------------------------------------

(b)  other than with respect to Excluded Debt, (i) 100% of the committed and
unfunded amount (less direct costs and expenses related thereto and any fees
payable thereunder) or (without duplication) (ii) 100% of the net cash proceeds
(including into escrow), in each case, of loans under any loan facility or
similar agreement (including any commitments or loans under the Revolving Credit
Facility or the Term Loan Facility in excess of the respective amounts thereof
which constitute Excluded Debt) in connection with financing the Transactions
(but in the case of clause (i) only to the extent that a definitive credit or
similar agreement (including by amendment to an existing loan or other agreement
increasing the commitment thereunder) with respect thereto has been executed and
become effective and the conditions to availability thereunder are no more
restrictive to the Borrower than the conditions to availability of the Bridge
Facility) (a “Qualifying Loan Facility”); and
 
(c)  100% of the net cash proceeds (including cash equivalents) actually
received of any sale or other disposition (including any casualty or
condemnation) of any assets outside the ordinary course of business on or after
the date of the Commitment Letter by the Borrower or any of its subsidiaries,
except for (i) sales or other dispositions between or among the Borrower and its
subsidiaries, (ii) sale leaseback transactions, (iii) dispositions pursuant to
factoring and/or supply chain financing programs and (iv) sales or other
dispositions, the net cash proceeds of which do not exceed $25 million in the
aggregate to the extent not reinvested in the business within 6 months (or 9
months, to the extent committed to be reinvested within 6 months) following
receipt.
 
For the purposes hereof, “Excluded Debt” means (i) intercompany indebtedness
among the Borrower and/or its subsidiaries, (ii) issuances under commercial
paper programs, (iii) capital leases, letters of credit and purchase money and
equipment financings, in each case, for the purposes of financing acquisitions
or improvements of, or investments in, plant, property and equipment or
otherwise in the ordinary course, (iv) commitments and indebtedness under the
Revolving Credit Facility, other existing credit lines and commitments and
indebtedness with respect to the Term Loan Facility, and refinancings or
replacements thereof, in an aggregate, committed or outstanding principal amount
not exceeding $725 million; provided, however, that any loans borrowed under
such facilities in excess of $300 million in the aggregate (except for
borrowings under the Revolving Credit Facility and such other existing credit
lines used solely for the purposes of financing ordinary course working capital
requirements of the Borrower and its subsidiaries) shall not constitute Excluded
Debt, (v) indebtedness resulting from factoring and/or supply chain financing
programs and (vi) other indebtedness (except the Permanent Financing) in an
aggregate principal amount up to $25 million.
 
Mandatory prepayments of the Bridge Loans may not be reborrowed.
 
All voluntary and mandatory prepayments of Bridge Loans and reductions of
Commitments as set forth above shall be allocated among the Lenders on a pro
rata basis (or, as between Lenders that are affiliated with each other,
allocated between them as they may otherwise determine and notify to the
Administrative Agent) and the Borrower shall notify the Administrative Agent
within three business days of any receipt by the Borrower or any of its
subsidiaries of the proceeds described above or of having entered into a
Qualifying Loan Facility.
 
4

--------------------------------------------------------------------------------

Documentation Principles:
The Bridge Loan Agreement shall contain representations, warranties, covenants
and events of default based on and substantially similar to the Existing
Revolving Credit Agreement (as in effect on the date of the Commitment Letter),
shall contain only mandatory prepayment and commitment reduction provisions set
forth above and the representations, warranties, covenants and events of default
set forth below, and the conditions precedent thereto shall be limited to the
Funding Conditions.

 
For purposes hereof, including the Commitment Letter and all attachments
thereto, the term “substantially similar to the Existing Revolving Credit
Agreement” and words of similar import means substantially the same as the
Existing Revolving Credit Agreement (as in effect on the date of the Commitment
Letter) with modifications (a) as are necessary to reflect the terms
specifically set forth in the Commitment Letter (including the exhibits thereto)
(including the nature of the Bridge Facility as a bridge facility) and the Fee
Letter, (b) to reflect any changes in law or accounting standards since the date
of the Existing Revolving Credit Agreement (including without limitation,
customary LIBOR replacement provisions, changes with respect to ERISA
representations required under the Department of Labor’s 2016 Fiduciary Rule,
Delaware LLC divisions, QFC stay rules and beneficial ownership regulations),
(c) to reflect the reasonable operational or administrative requirements of the
Administrative Agent, (d) to accommodate the structure of the Transactions and
(e) otherwise as mutually agreed by the Borrower and the Arranger.
 

Representations and Warranties:
Subject to the Documentation Principles, limited to the representations and
warranties set forth in, and substantially similar to the Existing Revolving
Credit Agreement, to be made on the date of the Bridge Loan Agreement (other
than solvency) and on the Closing Date; provided that a customary representation
with respect to solvency as of the Closing Date of the Borrower and its
subsidiaries on a consolidated basis after giving effect to the Transactions
shall be included (solvency to be defined in a manner consistent with Schedule I
to Annex B).

 

Affirmative Covenants:
Subject to the Documentation Principles, limited to the affirmative covenants
set forth in and substantially similar to the Existing Revolving Credit
Agreement.

 
5

--------------------------------------------------------------------------------

Negative Covenants:
Subject to the Documentation Principles, limited to the negative covenants set
forth in and substantially similar to the Existing Revolving Credit Agreement.

 

Financial Covenants:
Subject to the Documentation Principles, maintenance of:

 
(i) a maximum ratio of Consolidated Total Indebtedness as of the last day of any
Test Period to Consolidated EBITDA of the Borrower and its consolidated
subsidiaries for such Test Period to be not greater than 4.00:1.00; provided,
that if the Borrower consummates a Material Acquisition (as defined below), for
each Test Period ending on or prior to the last day of the first four full
fiscal quarters following the date of such Material Acquisition, the foregoing
Consolidated Leverage Ratio level shall be deemed to be increased to 4.50:1.00;
and
 
(ii) a maximum ratio of Consolidated EBITR as of the last day of any Test Period
to Consolidated Interest Expense plus Consolidated Rental Expense of the
Borrower and its consolidated subsidiaries for such Test Period (in each case,
as defined in that certain Note Purchase Agreement, dated as of June 30, 2020,
by and among the Borrower and the purchasers from time to time party thereto) to
be not less than 2.00 to 1.00;
 
in each case, effective as of the Closing Date and tested commencing with the
first fiscal quarter ending after the Closing Date.
 

Events of Default:
Subject to the Documentation Principles, limited to those set forth in and
substantially similar to the Existing Revolving Credit Agreement (each an “Event
of Default”).

 
Without limiting (and subject to) the Funding Conditions, the Lenders shall not
be entitled to reduce or terminate the Commitments as a result of the occurrence
of an Event of Default prior to or on the Closing Date unless a payment or
bankruptcy Event of Default has occurred and is continuing.  The acceleration of
the Bridge Loans shall be permitted at any time after they have been funded only
to the extent that an Event of Default is outstanding and continuing at such
time.


Conditions Precedent to

Closing and Borrowing:
The several obligations of the Lenders to make, or cause one of their respective
affiliates to make, the Bridge Loans will be subject only to the Funding
Conditions.

 
6

--------------------------------------------------------------------------------

Assignments and Participations:
The Lenders may assign all or, in an amount of not less than $10 million, any
part of, their respective shares of the Bridge Facility to one or more persons
(other than Disqualified Institutions) which are reasonably acceptable to (a)
the Administrative Agent and (b) except (i) with respect to assignments made
pursuant to the syndication provisions of the Commitment Letter or (ii) when a
bankruptcy or payment Event of Default has occurred and is continuing, the
Borrower, each such consent not to be unreasonably withheld or delayed; provided
that, assignments of (x) Commitments or Bridge Loans made to another Lender, or
(y) Bridge Loans made to an affiliate or approved fund thereof, in each case
will not be subject to the above consent requirements.  The Borrower’s consent
shall be deemed to have been given if the Borrower has not responded within five
business days of an assignment request.  Upon such assignment, such affiliate,
bank, financial institution or entity will become a Lender for all purposes
under the Bridge Loan Agreement.  A $3,500 processing fee will be required of
the assignee or assignor in connection with any such assignment, with exceptions
to be agreed.  The Lenders will also have the right to sell participations
without restriction (other than to natural persons), subject to customary
limitations on voting rights, in their respective shares of the Bridge Facility.

 

Required Lenders:
Amendments and waivers will require the approval of Lenders holding more than
50% of total Commitments or Bridge Loans (“Required Lenders”); provided that, in
addition to the approval of Required Lenders, the consent of each Lender
directly and adversely affected thereby will be required with respect to matters
relating to (a) increases in the Commitment of such Lender, (b) reductions of
principal, interest (other than default interest), fees or premium, (c)
extensions of final maturity or the due date of any principal, interest, or fee
payment, (d) certain pro rata sharing provisions, (e) the definition of Required
Lenders or any other provision specifying the number or percentage of Lenders
required to waive, amend or modify, or grant consents under, the Bridge Loan
Agreement or (f) the amendment provisions included in the Bridge Loan Agreement.

 

Yield Protection:
The Bridge Facility will contain customary provisions (a) protecting the Lenders
against increased costs or loss of yield resulting from changes in reserve,
capital adequacy and capital requirements (or their interpretation), illegality,
unavailability and other requirements of law and from the imposition of or
changes in certain taxes and (b) indemnifying the Lenders for “breakage costs”
incurred in connection with, among other things, any prepayment of a Eurodollar
Rate loan on a day other than the last day of an interest period with respect
thereto.  For all purposes of the Bridge Loan Agreement, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines
and directives promulgated thereunder and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case, pursuant to Basel III, shall
be deemed introduced or adopted after the date of the Bridge Loan Agreement. 
The Bridge Facility will provide that all payments are to be made free and clear
of taxes (with customary exceptions).

 
7

--------------------------------------------------------------------------------

Indemnity:
The Administrative Agent, the Arranger and the Lenders (and their affiliates and
their respective officers, directors, employees, advisors, agents and
representatives) will have no liability for, and will be indemnified and held
harmless against, any loss, liability, cost or expense to the extent incurred in
respect of the financing contemplated hereby or the use or the proposed use of
proceeds of the Bridge Facility (except to the extent found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (a) the gross negligence, bad faith or willful misconduct of such
indemnified party or any Related Commitment Party thereof, or material breach of
any Loan Document by such indemnified party or any Related Commitment Party
thereof or (b) arising from disputes among such indemnified parties other than
any claims against Goldman Sachs in its capacity or in fulfilling its role as an
agent or arranger role with respect to the Bridge Facility and other than any
claims arising out of any act or omission on the part of the Borrower or its
affiliates) (provided, that any legal expenses shall be limited to one counsel
for all indemnified parties taken as a whole and if reasonably necessary, a
single local counsel for all indemnified parties taken as a whole in each
relevant jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) and, solely in the case of an actual or perceived conflict of
interest, one additional counsel in each relevant jurisdiction to each group of
affected indemnified parties similarly situated taken as a whole).

 

E.U. Bail-in Provisions:
The Bridge Facility will include customary “E.U. Bail-in” provisions.

 
Governing Law and

Jurisdiction:
The Bridge Facility will provide that the Borrower will submit to the exclusive
jurisdiction and venue of the federal and state courts of the State of New York
(and appellate courts therefrom) and the parties will waive any right to trial
by jury. New York law will govern the Loan Documents.

 
Counsel to the Arranger and

Administrative Agent:
Weil, Gotshal & Manges LLP.

 
8

--------------------------------------------------------------------------------

ANNEX B
 
Project Blackshirts
Conditions Precedent to the Bridge Facility
 
Certain capitalized terms used herein are defined in the Commitment Letter, of
which this Annex B is a part.
 

1.
Bridge Loan Agreement.  The execution and delivery by the Borrower of a bridge
loan agreement (the “Bridge Loan Agreement”) in respect of the Bridge Facility
consistent with the terms set forth in this Commitment Letter (including the
Documentation Principles).

 

2.
Permanent Financing. The Borrower shall have issued or borrowed, as applicable,
the Permanent Financing (either prior to, or substantially contemporaneously
with, the borrowing under the Bridge Facility) in an aggregate principal amount
that, when added to its available cash and the proceeds of the Bridge Loans, is
sufficient to consummate the Acquisition.

 

3.
Concurrent Transactions.  The terms of the Acquisition Agreement will be
reasonably satisfactory to the Arranger (it being agreed that the version of the
Acquisition Agreement provided to the Arranger most recently prior to its
execution of the Commitment Letter is reasonably satisfactory to the Arranger)
and the Acquisition shall have been (or, substantially contemporaneously with
the borrowing under the Bridge Facility, shall be) consummated pursuant to the
Acquisition Agreement without giving effect to any modifications, consents,
amendments or waivers thereto that, taken as a whole, are materially adverse to
the interests of the Lenders, the Commitment Parties or the Arranger, unless the
Arranger shall have provided its written consent thereto (it being understood
that any change in the purchase consideration of less than 10.0% in respect of
the Acquisition will be deemed not to be materially adverse to the Lenders, the
Commitment Parties and the Arranger; provided, that any reduction of the cash
portion of the purchase consideration shall be allocated to a reduction of the
Bridge Facility).

 

4.
No Material Adverse Effect.  Since December 31, 2019, except as set forth on
Schedule 3.6 of the Disclosure Schedules (in the form last provided to the
Arranger prior to its execution of the Commitment Letter), there has not
occurred any event, series of events or the lack of occurrence thereof which,
singularly or in the aggregate, has had, or that would reasonably be expected to
have, an Acquired Business Material Adverse Effect on the Companies. As used in
this paragraph, (i) “Acquired Business Material Adverse Effect” means a
“Material Adverse Effect”, and (ii) each other capitalized term has the meaning,
in each case, as respectively defined in the Acquisition Agreement (in the form
last provided to the Arranger prior to its execution of the Commitment Letter).

 

5.
Financial Statements.  The Arranger shall have received (i) audited financial
statements of the Borrower for each of its three most recent fiscal years ended
at least 60 days prior to the Closing Date; (ii) unaudited financial statements
of the Borrower for any quarterly interim period or periods (other than the
fourth fiscal quarter) ended after the date of its most recent audited financial
statements (and corresponding periods of any prior year) and more than 40 days
prior to the Closing Date; and (iii) audited and unaudited financial statements
related to the Acquired Business and customary pro forma financial statements of
the Borrower giving effect to the Transactions and any other recent or probable
acquisition, in each case as would be required by Rule 3-05 and Article 11 of
Regulation S-X under the Securities Act of 1933, amended (the “Securities Act”)
to be included in a Current Report on Form 8-K based on the Closing Date,
regardless of when the Borrower files such financial statements, and in each of
(i) through (iii) meeting the requirements of Regulation S-X under the
Securities Act.  The Arranger hereby acknowledges that the Borrower’s public
filing with the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended, of any required financial statements will satisfy the
requirements of this paragraph.

 

--------------------------------------------------------------------------------

6.
Payment of Fees and Expenses.  All costs, fees, expenses (including, without
limitation, legal fees and expenses) and the fees contemplated by the Fee Letter
payable to the Arranger, the Administrative Agent or the Lenders, in each case,
to the extent invoiced to the Borrower at least two business days prior to the
Closing Date, shall have been paid (or substantially concurrently with the
funding of the Bridge Loans shall be paid or netted therefrom) on or prior to
the Closing Date, in each case, to the extent required by the Loan Documents to
be paid on or prior to the Closing Date.

 

7.
Customary Closing Documents.  The Borrower shall have complied with the
following customary closing conditions: (i) the delivery of a customary legal
opinion from Dentons or other counsel reasonably acceptable to the Arranger, the
Borrower’s certificate of incorporation, good standing certificate and bylaws, a
customary officer’s certificate with respect to incumbency and satisfaction of
closing conditions, customary evidence of authority and a customary borrowing
notice, in each case in customary form and substance reasonably satisfactory to
the Arranger and (ii) delivery of a solvency certificate from the chief
financial officer or treasurer of the Borrower in the form attached hereto as
Schedule I evidencing pro forma solvency (on a consolidated basis) of the
Borrower and its subsidiaries as of the Closing Date.  The Arranger will have
received at least three business days prior to the Closing Date all
documentation and other information regarding the Borrower required by bank
regulatory authorities under applicable “know-your-customer”, anti-money
laundering and beneficial ownership rules and regulations, including the Patriot
Act, to the extent reasonably requested of the Borrower in writing at least ten
business days prior to the Closing Date, including a beneficial ownership
certification for each legal entity customer required under the beneficial
ownership regulation (all of the foregoing, collectively, “KYC Documentation”).

 

8.
Accuracy of Representations/No Default.  At the time of and upon giving effect
to the borrowing and application of the Bridge Loans on the Closing Date, (i)
the Acquisition Representations and the Specified Representations shall be true
and correct, in all (except to the extent already qualified by materiality or
material adverse effect) material respects and (ii) there shall not exist any
Event of Default under the Bridge Loan Agreement.

 
Annex B-2

--------------------------------------------------------------------------------

SCHEDULE I
TO ANNEX B
 
Project Blackshirts
Form of Solvency Certificate
 
SOLVENCY CERTIFICATE
of
CASEY’S GENERAL STORES, INC.
AND ITS SUBSIDIARIES
 
Pursuant to Section [●] of the Credit Agreement, the undersigned hereby
certifies, solely in the undersigned’s capacity as [chief financial officer]
[treasurer] of Casey’s General Stores, Inc. (the “Borrower”), and not
individually, as follows:
 
As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the loans under the Credit Agreement, and
after giving effect to the application of the proceeds of such indebtedness:
 


a.
The fair value of the assets of the Borrower and its subsidiaries, on a
consolidated going concern basis, exceeds, on a consolidated basis, their debts
and liabilities, subordinated, contingent or otherwise;

 


b.
The present fair saleable value of the property of the Borrower and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured in the ordinary course of
business;

 


c.
The Borrower and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured in the ordinary course of business; and

 


d.
The Borrower and its subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.

 
For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.  Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
 
[Signature Page Follows]


Annex B-3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate solely in the
undersigned’s capacity as [chief financial officer] [treasurer] of the Borrower,
on behalf of the Borrower, and not individually, as of the date first stated
above.
 

 
CASEY’S GENERAL STORES, INC.
         
By:
     
Name:
   
Title:
 



 

--------------------------------------------------------------------------------